Citation Nr: 1719407	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in October 2014.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. 
§ 20.707 (2016).  In November 2015, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge if he wished.  He was further notified in the November 2015 letter that if he did not desire a new hearing or did not respond within 30 days, the case would be reassigned.  The Veteran did not respond within the allotted time; thus, the Board will proceed with the matter on appeal.

In March 2016, the Board denied separate ratings in excess of 10 percent for the right and left knee disabilities, and remanded the claim for service connection for a low back disorder.  The Veteran appealed the denied issues to the Veterans Claims Court.  In December 2016, the Court Clerk again vacated the Board's decision and remanded the knee claims for action consistent with the directives of a JMR.  

The claim for service connection for a low back disorder was subsequently granted in a May 2017 rating decision; as such, this issue is no longer before the Board for consideration. 
FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is manifested by subjective complaints of pain, stiffness, popping, giving way, and swelling; objective findings reflect pain, tenderness to palpation, and motion limited to no worse than 140 degrees of flexion and full extension even when pain on motion is considered.  No instability has been shown.

2.  The Veteran's degenerative joint disease of the left knee is manifested by subjective complaints of pain, stiffness, popping, giving way, and swelling; objective findings reflect pain, tenderness to palpation, and motion limited to no worse than 140 degrees of flexion and full extension even when pain on motion is considered.  No instability has been shown.

3.  The evidence concerning flare-ups within the context of 38 C.F.R. § 4.40 does not more nearly approximate the criteria for separate ratings in excess of 10 percent ratings currently assigned for the right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the Veteran's degenerative joint disease of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2016).

2.  The criteria for a disability rating higher than 10 percent for the Veteran's degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the March 2016 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the parties to the December 2016 JMR did not identify any deficiencies with regard to either the duty to notify or the duty to assist.  

Additionally, the March 2016 Board decision discussed the relevant legal criteria (including Diagnostic Codes for the knees) and addressed private treatment records and VA examination reports dated in December 2010 and July 2015.  Those sections of the Board's March 2016 decision are also hereby incorporated by reference.

In the December 2016 JMR the parties agreed that partial vacatur and remand was required because the Board erred in failing to support its decision with an adequate statement of reasons or bases regarding the evidence concerning flare-ups within the context of 38 C.F.R. § 4.40.  Specifically, the Board's finding that the Veteran had not displayed functional loss of his knees tantamount to a compensable level of
limited motion at any time during the appeal period, the Board failed to address an October 2010, Family and Medical Leave Act (FMLA) certification where the Veteran's health care provider answered "Yes" to the question "Will the condition cause episodic flare-ups periodically preventing the employee from performing his/her job functions?" and noted that the Veteran's "[knee] syndrome can wax and wane, but it can also become chronic."  

Moreover, the December 2016 JMR also indicated that the Veteran reported flare-ups "precipitated by physical activity and stress" "occurring spontaneously" during the December  2010 VA medical examination.

As such, the Board will address, as required by the JMR, whether the evidence concerning flare-ups within the context of 38 C.F.R. § 4.40 more nearly approximates ratings in excess of 10 percent for the right and left knee disabilities.  See also DeLuca v. Brown, 8 Vet.App. 206 (1995); Mitchell v Shinseki, 25 Vet. App. 32, 37 (2011). 

In this regard, during the December 2010 VA examination, the Veteran reported that he experienced flare-ups approximately once a day, each time lasting 1 day.  From 1 to 10 (10 being the worst) the severity was a 9.  Flare-ups were precipitated by physical activity and stress and they occurred spontaneously.  They were relieved by rest and hydrocode.  During these flare-ups, the Veteran indicated that he was unable to stand for a long period of time and had difficulty walking.  

In a July 2015 VA examination, the Veteran denied flare-ups.  He also denied having any functional loss or functional impairment of the knee joints.  The examiner further indicated that the Veteran did not use any assistive devices to assist with locomotion.  

The evidence also includes an October 2010 FMLA certification where the Veteran's health care provider answered "Yes" to the question "Will the condition cause episodic flare-ups periodically preventing the employee from performing his/her job functions?" and noted that the Veteran's "[knee] syndrome can wax and wane, but it can also become chronic."

Upon review of the evidence of record, the Veteran has been found to have bilateral knee pain, which during flare-ups, impairs the Veteran's ability to stand for a long period of time and caused difficulty with walking.  His knee pain during these flare-ups has also been shown to periodically prevent him from performing his job duties (presumably due to difficulty standing and walking).  

That notwithstanding, the Board finds that the Veteran's bilateral knee disability is not so disabling as to approximate the level of impairment required for the assignment of separate ratings higher than 10 percent for flexion or extension of either knee.  As for instability, the Board acknowledges that the Veteran reported some feelings of "giving way" at the December 2010 VA examination; however, testing at that time found the knees to be stable, bilaterally, and he denied experiencing instability at the July 2015 examination.  At that time, testing revealed no instability.  Further, he has been shown to display pain on motion in the knees only at the endpoints of full flexion and extension, bilaterally.  Notably, during both VA examinations, the Veteran's range of motion in either knee was also not additionally limited after repetitive-use testing.  Importantly, the December 2010 VA examiner indicated that the right and left knee joint function were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive-use testing.  During the July 2015 VA examination, the Veteran was specifically found to have no functional loss or functional impairment of the knee joints.

The Board finds that the Veteran's functional limitations have been considered in the Veteran's already assigned 10 percent ratings.  To alternatively consider the Veteran's symptoms during flare-ups as evidence of pain throughout left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever. See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 
25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion). 
Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  See Mitchell, at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  As noted above, the December 2010 and July 2015 VA examiners made a specific finding that no change in range of motion was anticipated due to pain, weakness, fatigability or incoordination during flare-ups or repetitive use of the knees over time.

The Board considered the Veteran' contentions with regard to his claim for higher ratings for his degenerative joint disease of the right and left knees.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of this disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

For these reasons, the Board finds that disability ratings, higher than the 10 percent separate ratings currently assigned for each knee, are not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Moreover, the Board considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence suggests some difficulty with work during periods of flare-ups, there is no indication in the record that the Veteran is unemployed or that he is unable to obtain or maintain substantial gainful employment as a result of his service-connected disabilities.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the ratings on appeal.



ORDER

Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


